 


109 HCON 217 IH: Expressing the sense of the Congress that the President should seek to enter into a free trade agreement with the United Kingdom.
U.S. House of Representatives
2005-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 217 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2005 
Mr. Souder (for himself, Mr. Feeney, Mr. Flake, and Mr. Terry) submitted the following concurrent resolution; which was referred to the Committee on Ways and Means
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that the President should seek to enter into a free trade agreement with the United Kingdom. 
 
Whereas a close, unique economic, cultural, and strategic relationship exists between the United States and the United Kingdom of Great Britain and Northern Ireland; 
Whereas law, language, literature, common conceptions of what is right and decent, a marked regard for fair play, especially to the weak and poor, a stern sentiment of impartial justice, and above all the love of personal freedom are common conceptions in the Anglosphere that is our English-speaking nations; 
Whereas the Anglo-American economies are based on promarket principles such as private property rights, low government regulation, entrepreneurship, and innovation; 
Whereas these principles allow the United States and the United Kingdom to maintain strong vibrant economies that are able to adapt to changing global economic conditions; 
Whereas the United Kingdom has long pioneered and championed free trade around the world, an example embraced by the United States; 
Whereas the United States and the United Kingdom have the largest and the fourth largest economies in the world, respectively; 
Whereas direct foreign investment flowing between the United States and the United Kingdom totals nearly $400,000,000,000; this relationship, the largest in the world, helps to sustain more than a million American jobs; 
Whereas the United States dollar and the British pound sterling remain the chief currencies for businesses around the world; 
Whereas American investment in Britain is almost double the amount that Germany, France, and Italy combined invest in Britain; and Britain also invests double the amount in the United States than it does in Germany, France, and Italy; 
Whereas in an opinion poll conducted in the United Kingdom between September 16 and 20, 2004, by ICM Research Limited, 58 percent of respondents answered that We should take back powers from the EU and develop a new global trade and defence alliance with America, some in Europe, and other countries across the world; 
Whereas economic growth in the United States has been considerably enhanced by bilateral agreements to lower barriers for United States exports; a report by the International Trade Commission estimates that the elimination of tariffs between the United States and the United Kingdom would result in an 11 to 16 percent increase in exports from the United States to the United Kingdom; 
Whereas the purpose of a free trade area should be to facilitate trade between constituent territories and not to raise trade barriers against others; trade barriers, by increasing the final price of imported goods to consumers or limiting their availability in other ways, can directly inhibit consumer freedom and reduce consumer welfare; 
Whereas countries that open their domestic markets, remove barriers to foreign direct investment, and promote free enterprise empower their citizens to alleviate poverty; 
Whereas the nations of the Anglosphere have sought to expand the idea of free trade through bilateral and multilateral agreements and international organizations; 
Whereas the United States and the United Kingdom are both members of the World Trade Organization (WTO), and its predecessor the General Agreement on Tariffs and Trade (GATT), which guarantee the right of countries to enter into free trade agreements with other countries; 
Whereas on August 6, 2002, the President signed into law the Trade Act of 2002 (Public Law 107–210), which provides for an expedited procedure for congressional consideration of international trade agreements; and 
Whereas the United States Senate has expressed its support for a free trade agreement with the United Kingdom: Now, therefore, be it 
 
That it is the sense of the Congress that the President should take the necessary steps to conclude a free trade agreement between the United States and the United Kingdom. 
 
